Citation Nr: 1229902	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

This case was remanded by the Board in July 2011 and February 2012 for further development and is now ready for disposition.


FINDING OF FACT

Bilateral hearing loss was not manifest during active duty or for many years thereafter, and the competent and credible evidence fails to establish that the Veteran's hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also has submitted his own private treatment records.  No outstanding evidence has otherwise been identified and not obtained.

The Board notes that the Veteran is receiving benefits from the Social Security Administration (SSA).  It is not explicit whether these are disability benefits or benefits related to his retirement.  However, in his original June 2006 claim, he specifically denied receiving disability benefits from the SSA.  The Veteran has also made no allegation that he is receiving SSA disability benefits or that the SSA holds any records that would be relevant to his appeal.  Therefore, the Board will presume that these records are related to his retirement rather than a claim for disability benefits, and remanding the claim to acquire treatment records that may be in the SSA's possession will only unnecessarily delay adjudication of the claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

The Board also notes that the Veteran underwent a private audiological evaluation in April 2011 and VA evaluation in April 2012 where audiograms were apparently performed, but the tonal threshold results of these evaluations are not of record. However, for purposes of service connection, it is not necessary to acquire these records, as it has already been established that he currently has hearing loss.  This evidence would be merely redundant at this point.  Remanding the claim to acquire them would only unnecessarily delay resolution of the claim.  

VA opinions with respect to the issue on appeal were obtained in March 2007 and September 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as they are predicated on a full reading of the pertinent records in the claims file private.  They consider all of the pertinent evidence of record, to include the Veteran's in-service acoustic trauma, examinations, and the Veteran's own statements.  Moreover, the opinions provide an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Discussion of the Veteran's March 2011 Travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for hearing loss was identified as an issue at the hearing.  The Veteran was queried with respect to the history of his hearing loss, to include the date of onset and continuity of symptomatology.  Sources of evidence relevant in this regard were identified during this process.  Indeed, as a result of the information gleaned from the hearing, the matter was Remanded to obtain a VA medical opinion.  

Finally, it is noted that this appeal was remanded by the Board in July 2011 and February 2012 for further development.  In July 2011, the RO was instructed to seek an interpretation of the April 2011 audiogram, and to request clarification of the opinion rendered by the VA examiner who conducted the VA examination in March 2007.  In the February 2012 Remand, the VA examiner who provided the opinion in September 2011 was asked to consider the Veteran's assertions of continuity of symptomatology and, if necessary, offer any additional comments to her prior opinion.  

The Board is satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO sent a letter to the Veteran asking for his authorization to seek clarification from the audiologist who conducted the April 2011 evaluation.  It does not appear that the Veteran responded to this, but the issue is moot in any event.  The only purpose the April 2011 evaluation can serve at this point is to establish current hearing loss for VA purposes, which the Board is willing to concede exists.  

Next, instead of seeking clarification from the March 2007 VA examiner, the Veteran was instead provided a new VA examination in September 2011 that the Board finds adequate for adjudication purposes.  In its February 2012 Remand, the Board found that the VA examiner's September 2011 opinion did not discuss the Veteran's statements regarding continuity of symptomatology.  In providing an addendum in May 2012, the VA examiner clearly considered the Veteran's assertions of continuous symptoms, but considered any such symptoms related to post-service noise exposure, rather than active duty acoustic trauma.  

Following these actions, the issue was again considered by the RO, and a supplemental statement of the case was sent to the Veteran in July 2012. Accordingly, the Board finds that the July 2011 and February 2012 Remand directives were substantially complied with.  There is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Army as a general infantryman from February 1964 to February 1966.  He is claiming entitlement to service connection for bilateral hearing loss due to acoustic trauma while in service, such as gunfire noise during training exercises.  

As an initial matter, the Board is willing to concede that he was exposed to loud noises in service.  The Veteran testified at in March 2011 that he served with a mechanized infantry battalion, where large caliber artillery was often fired.  He also testified that he fired a variety of small arms, such as the M-14 rifle and M-60 machine gun and also trained in throwing grenades.  Therefore, the Board concedes that he was exposed to significant noise while in service.  

However, despite the Veteran's exposure to acoustic trauma in service, the service treatment records do not indicate that this exposure has led to any actual diminishment in his hearing.  Specifically, at the time of his enlistment physical examination in January 1964, his tonal thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
5 (15)
5 (10)
LEFT
0 (15)
-5 (5)
-5 (5)
5 (15)
5 (10)

At the time of this separation physical examination in November 1965, his tonal thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). This is done by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz.  The values under the ISO-ANSI standards are in parentheses.  Regardless of the audiometric standard applied, impaired hearing for VA purposes under 38 C.F.R. § 3.385 has not been shown.  

Moreover, a comparison of the hearing thresholds from his enlistment to his separation two years later does not reflect a measurable increase in severity.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The greatest hearing shift was only 10 dB (at 1000 and 2000 Hz in the left ear), and his tonal thresholds at the higher frequencies were actually better at separation than they were when he first enlisted.  The Board's analysis of the tonal thresholds is corroborated by a VA examiner in September 2011, who also observed that there was "no significant shift in hearing levels" during active duty.  Therefore, while noise exposure in service has been conceded, neither impaired hearing for VA purposes nor a significant change in acoustic tonal thresholds was observed while on active duty service.  

Next, the evidence is not entirely clear as to when the Veteran first exhibited hearing loss for VA purposes, because his post-service audiological evaluations have been inconsistent.  A VA examination in March 2007 indicated no tonal thresholds were in excess of 25 dB at any frequency in either ear.  However, a private audiological evaluation in August 2008 reflected tonal thresholds that were much worse, and 40 dB or greater at all frequencies.  While hearing loss for purposes of 38 C.F.R. § 3.385 was first shown on this occasion, these results are suspect given how dramatically different they are from the VA examination performed only the previous year.  

The Veteran also underwent a new private evaluation in April 2011 where mild to moderate hearing loss was diagnosed, but the actual tonal thresholds are not part of the record.  However, his speech recognition score of 68 percent would be sufficient to meet the requirements under 38 C.F.R. § 3.385, as long as it can be confirmed the Maryland CNC Test was used.  See Savage v. Shinseki, 24 Vet App. 259 (2011) (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether or not it was applied).  

Additionally, a VA examination in September 2011 reflected tonal thresholds that were 40 dB or greater from 3000 to 4000 Hz in both ears.  However, this same audiologist stated in May 2012 that the audiogram from September 2011 should be completely disregarded, as a subsequent April 2012 audiogram indicated that his left hearing loss has "since resolved."  This audiologist did not discuss the validity of the results in the right ear and, significantly, the actual tonal thresholds from the April 2012 audiogram are also not of record.  

Despite some of the apparent inconsistencies, and the fact that there is relevant evidence that is not of record, it does not impact the Board's ultimate determinations.  If one were to accept that the August 2008 private evaluation is accurate and bilateral hearing loss for VA purposes was shown, this would still be approximately 43 years after he left active duty (1966).  His hearing was substantially normal at the time of his separation from active duty and was only mild in nature at the VA examination in March 2007.  

Indeed, there is no objective medical evidence demonstrating bilateral hearing loss for VA purposes, much less to a compensable degree, within one year of the Veteran leaving active duty service.  Service connection on a presumptive basis is not for application.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board recognizes the Veteran's assertions that he has experienced hearing loss since active duty and, when assessing the credibility and probative weight of all relevant evidence, must consider the credibility of such statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  It is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such hearing loss for VA purposes, as this requires audiometric testing that is administered by trained professionals.  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the Veteran maintains that he first noticed hearing loss while in basic training.  He states it has become progressively worse (T. at 7-9).  In other words, while he lacks the competency to diagnose hearing loss for VA purposes, the Veteran is competent to endorse symptoms of hearing loss.  

However, the Board determines that the Veteran's reported history of continued hearing loss since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, despite the Veteran's recollections of hearing loss in service, the service treatment records present clear quantitative evidence that no such hearing loss was observed.  Thus, while the Board may accept that he experienced noise in service, it did not result in any actual physical effects.  Moreover, while the Veteran has fundamentally contended that these symptoms began in service, his contentions have been generally vague.  For example, while he testified that his hearing loss began in basic training, he immediately qualified this statement by saying that he "can't recall exactly."  Transcript at 7.  However, in December 2011, the Veteran stated that he had "noticeable hearing loss in 1966," which would have been shortly before service discharge.  Oddly, despite his assertions of experiencing profound hearing loss while on active duty, he did not mention any such symptoms during active duty (or for decades afterward).  He even appeared to acknowledge that his service treatment records indicated normal hearing.  Although he believes that these records are erroneous, he has not stated with any specificity how these records are in error, and the Board can only presume that the audiograms conducted in service were without irregularity.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The fact that the Veteran delayed seeking treatment for over 30 years also weighs against his credibility.  He acknowledged such at his hearing.  Transcript at 7.  Indeed, had he truly been experiencing hearing loss since service, he has provided no rational explanation as to why he did not present any complaints.  Such is simply counter-intuitive.  Therefore, based on a review of the relevant evidence, including the Veteran's own statements, continuous symptomatology since 1966 has not been shown.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Specifically, even if the Board were to presume that the Veteran currently has hearing loss for VA purposes, the competent evidence does not link his hearing loss to active duty in any event, despite his contentions to the contrary.    To that end, the Board places significant probative value on VA examinations in March 2007 and September 2011 undertaken specifically to address the issue on appeal.  At the March 2007 VA examination, the Veteran complained of symptoms since active duty, and denied any post-service acoustic trauma.  The examiner also noted that there were no complaints of hearing problems in service.  Based on an audiometric evaluation, the examiner noted high frequency hearing loss, but opined that this hearing loss was not caused by his military experience, given that his hearing was normal throughout service.  

The Veteran underwent a new VA examination in September 2011, where he again asserted hearing loss symptoms since service, and denied post-service noise exposure, and an audiogram indicated bilateral hearing loss.  While the audiometric results were later called into doubt by this examiner in a May 2012 statement, his speech recognition scores have not been disputed, and would also establish hearing loss for VA purposes.  However, this VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to active duty service.  In providing this opinion, the examiner reflected that there was "no significant shift" in hearing levels between his active duty entrance and separation examinations.  

The Board finds that these examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted audiological examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the statements made by the Veteran relating his hearing loss to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hearing loss.  See Jandreau, 492 F.3d at 1377, n.4.  Because sensorineural hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


